EX-7g AMENDMENT NO. 14 to the VARIABLE ANNUITY GMIB REINSURANCE AGREEMENT Effective March 1, 2005 Between JACKSON NATIONAL LIFE INSURANCE COMPANY (“CEDING COMPANY”) and ACE TEMPEST LIFE REINSURANCE LTD. (“REINSURER”) EffectiveSeptember 28, 2009, this Amendment is hereby attached to and becomes a part of the above-described Reinsurance Agreement.It is mutually agreed that the Agreement will be amended to include new investment funds, to show fund mergers, to add new Guaranteed Minimum Death Benefit forms that were effective retroactively from 10/6/2008 to 4/5/2009 and to add the Reduced Administration Charge Endorsement that is effective 9/28/2009. To effect these changes, the following provision of this Agreement is hereby amended: § Schedule B-1, Contracts Subject to this Reinsurance Agreement, amendment # 12, is hereby replaced by the attached Schedule B-1. § Schedule B-2,Subaccounts Subject to this Reinsurance Agreement, amendment # 12, is hereby replaced by the attached Schedule B-2. § Schedule D, QUARTERLY REINSURANCE PREMIUM RATE, Amendment # 13,is hereby replaced by the attached Schedule D. Jackson National Life Insurance CompanyACE Tempest Life Reinsurance Ltd. ByLisa C. Drake_ ByHuan Tseng_ Name _Lisa C. Drake_ Name Huan Tseng Title_SVP & Chief Actuary_ TitleSVP & Chief Pricing Officer Date9/29/2009Date 9/24/09 SCHEDULE B-1 ANNUITY CONTRACTs Subject to this Reinsurance Agreement Perspective II and Fifth Third Perspective II · VA220 is an individual flexible premium variable and fixed annuity · VA220G is a group flexible premium variable and fixed annuity · This product has two Contract options: · Separate Account Investment Division option and · Fixed Account Option. A) Separate Account Investment Division Option · This option allows the Owner to allocate Premiums and earnings to one or more Investment Divisions of the Separate Account. · Separate Account I is used for this Contract. · The Separate Account invests in shares of one of the corresponding Series of the underlying fund of the JNL Series Trust and JNL Variable Fund LLC (see Schedule B-2). B) Guaranteed Minimum Income Benefits Form Number*Policy Description FutureGuard effective 10/4/2004 FutureGuard effective 5/2/2005 7485A WA FutureGuard for Washington State effective 1/17/2006 7485A WA Unisex FutureGuard for Washington State effective 1/17/2006 6% Roll-up GMIB with Annual Reset, effective 12/3/2007 7524A WA 6% Roll-up GMIB with Annual Reset for Washington state, effective 12/3/2007 7nisex 6% Roll-up GMIB with Annual Reset for Washington state, effective 12/3/2007 6% Roll-up GMIB with Annual Reset & No Cap, effective10/6/2008 7551A WA 6% Roll-up GMIB with Annual Reset & No Cap, effective10/6/2008 for Washington state 7551A WA Unisex 6% Roll-up GMIB with Annual Reset & No Cap, effective10/6/2008 for Washington state C) Optional Benefits Form Number*Policy Description 7360Earnings Protection Benefit effective 10/4/2004 7461Death Benefit Option (4% Rollup) effective 10/4/2004 7476Death Benefit Option (4% Rollup) effective 5/2/2005 7463Death Benefit Option (5% Rollup) effective 10/4/2004 7475Death Benefit Option (5% Rollup) effective 5/2/2005 7470Death Benefit Option (HAV) effective 10/4/2004 7512Death Benefit Option (HAV) effective 1/16/2007 7462Death Benefit Option (Comb HAV and 4% Rollup) effective 10/4/2004 7479Death Benefit Option (Comb HAV and 4% Rollup) effective 5/2/2005 7464Death Benefit Option (Comb HAV and 5% Rollup) effective 10/4/2004 7478Death Benefit Option (Comb HAV and 5% Rollup) effective 5/2/2005 7513Death Benefit Option (Comb HAV and 5% Rollup) effective 1/16/2007 7557Death Benefit Option (5% Rollup) effective 10/6/2008 7559Death Benefit Option (6% Rollup) effective 10/6/2008 7556Death Benefit Option (HQV) effective 10/6/2008 7558Death Benefit Option (Comb HQV and 5% Rollup) effective 10/6/2008 7560Death Benefit Option (Comb HQV and 6% Rollup) effective 10/6/2008 7603Death Benefit Option (HQV) effective 10/6/2008 7604Death Benefit Option (5% Rollup) effective 10/6/2008 7605Death Benefit Option (Comb HQV and 5% Rollup) effective 10/6/2008 7606Death Benefit Option (6% Rollup) effective 10/6/2008 7607Death Benefit Option (Comb HQV and 6% Rollup) effective 10/6/2008 7595Death Benefit Option (HQV) effective 4/6/2009 7596Death Benefit Option (5% Rollup) effective 4/6/2009 7598Death Benefit Option (6% Rollup) effective 4/6/2009 7597Death Benefit Option (Comb HQV and 5% Rollup) effective 4/6/2009 7599Death Benefit Option (Comb HQV and 6% Rollup) effective 4/6/2009 734920% Additional Free Withdrawal 7465Shortened W/D Charge Period (5 years) effective 10/4/2004 Shortened W/D Charge Period (3 years) effective 10/4/2004 - not available for contracts issued after 4/30/2006 7346 03/03Premium Credit (4%) 7348 03/03Premium Credit (2%) 7352 03/03Premium Credit (3%) 7507Premium Credit (5%) 7380Reduced Administration Charge 7536Reduced Administration Charge endorsement effective 9/28/2009 Washington State Only 7471WADeath Benefit Option (3% Rollup) effective 10/4/2004 7481WADeath Benefit Option (3% Rollup) effective 5/2/2005 7472WADeath Benefit Option (Comb HAV and 3% Rollup) effective 10/4/2004 7482WADeath Benefit Option (Comb HAV and 3% Rollup) effective 5/2/2005 7515WADeath Benefit Option (Comb HAV and 3% Rollup) effective 1/16/2007 7556AWADeath Benefit Option (HQV) effective 10/6/2008 7564AWADeath Benefit Option (3% Rollup) effective 10/6/2008 7565AWADeath Benefit Option (Comb HQV and 3% Rollup) effective 10/6/2008 7603AWADeath Benefit Option (HQV) effective 10/6/2008 7610AWADeath Benefit Option (3% Rollup) effective 10/6/2008 7611AWADeath Benefit Option (Comb HQV and 3% Rollup) effective 10/6/2008 7595AWADeath Benefit Option (HQV) effective 4/6/2009 7600AWADeath Benefit Option (3% Rollup) effective 4/6/2009 7601AWADeath Benefit Option (Comb HQV and 3% Rollup) effective 4/6/2009 Perspective A Series · VA230 is an individual flexible premium variable and fixed annuity · VA230G is a group flexible premium variable and fixed annuity A) Separate Account Investment Division Option · This option allows the Owner to allocate Premiums and earnings to one or more Investment Divisions of the Separate Account. · Separate Account I is used for this Contract. · The Separate Account invests in Class A shares of one of the corresponding Series of the underlying fund of the JNL Series Trust and JNL Variable Fund LLC (see Schedule B-2). B) Guaranteed Minimum Income Benefits Form Number*Policy Description 7485FutureGuard 7485A WA FutureGuard for Washington State effective 1/17/2006 7485A WA Unisex FutureGuard for Washington State effective 1/17/2006 6% Roll-up GMIB with Annual Reset, effective 12/3/2007 7524A WA 6% Roll-up GMIB with Annual Reset for Washington state, effective 12/3/2007 7nisex 6% Roll-up GMIB with Annual Reset for Washington state, effective 12/3/2007 6% Roll-up GMIB with Annual Reset & No Cap, effective10/6/2008 7551A WA 6% Roll-up GMIB with Annual Reset & No Cap, effective10/6/2008 for Washington state 7551A WA Unisex 6% Roll-up GMIB with Annual Reset & No Cap, effective10/6/2008 for Washington state C) Optional Benefits Form Number*Policy Description 7360Earnings Protection 7474Death Benefit Option (Return of Premium) 7475Death Benefit Option (5% Rollup) 7476Death Benefit Option (4% Rollup) 7477Death Benefit Option (Highest Anniversary Value) 7512Death Benefit Option (Highest Anniversary Value) effective 1/16/2007 7478Death Benefit Option (Comb HAV and 5% Rollup) 7513Death Benefit Option (Comb HAV and 5% Rollup) effective 1/16/2007 7479Death Benefit Option (Comb HAV and 4% Rollup) 7557Death Benefit Option (5% Rollup) effective 10/6/2008 7559Death Benefit Option (6% Rollup) effective 10/6/2008 7556Death Benefit Option (HQV) effective 10/6/2008 7558Death Benefit Option (Comb HQV and 5% Rollup) effective 10/6/2008 7560Death Benefit Option (Comb HQV and 6% Rollup) effective 10/6/2008 7603Death Benefit Option (HQV) effective 10/6/2008 7604Death Benefit Option (5% Rollup) effective 10/6/2008 7605Death Benefit Option (Comb HQV and 5% Rollup) effective 10/6/2008 7606Death Benefit Option (6% Rollup) effective 10/6/2008 7607Death Benefit Option (Comb HQV and 6% Rollup) effective 10/6/2008 7595Death Benefit Option (HQV) effective 4/6/2009 7596Death Benefit Option (5% Rollup) effective 4/6/2009 7598Death Benefit Option (6% Rollup) effective 4/6/2009 7597Death Benefit Option (Comb HQV and 5% Rollup) effective 4/6/2009 7599Death Benefit Option (Comb HQV and 6% Rollup) effective 4/6/2009 7507Premium Credit (5%) 7536Reduced Administration Charge endorsement effective 9/28/2009 Washington State Only 7481WADeath Benefit Option (3% Rollup) 7482WADeath Benefit Option (Comb HAV and 3% Rollup) 7515WADeath Benefit Option (Comb HAV and 3% Rollup) effective 1/16/2007 7556AWADeath Benefit Option (HQV) effective 10/6/2008 7564AWADeath Benefit Option (3%) effective 10/6/2008 7565AWADeath Benefit Option (Comb HQV and 3% Rollup) effective 10/6/2008 7603AWADeath Benefit Option (HQV) effective 10/6/2008 7610AWADeath Benefit Option (3% Rollup) effective 10/6/2008 7611AWADeath Benefit Option (Comb HQV and 3% Rollup) effective 10/6/2008 7595AWADeath Benefit Option (HQV) effective 4/6/2009 7600AWADeath Benefit Option (3% Rollup) effective 4/6/2009 7601AWADeath Benefit Option (Comb HQV and 3% Rollup) effective 4/6/2009 Perspective L Series · VA210 is an individual flexible premium variable and fixed annuity · VA210G is a group flexible premium variable and fixed annuity A) Separate Account Investment Division Option · This option allows the Owner to allocate Premiums and earnings to one or more Investment Divisions of the Separate Account. · Separate Account I is used for this Contract. · The Separate Account invests in Class A shares of one of the corresponding Series of the underlying fund of the JNL Series Trust and JNL Variable Fund LLC (see Schedule B-2). B) Guaranteed Minimum Income Benefits Form Number*Policy Description 7485FutureGuard 7485A WA FutureGuard for Washington State effective 1/17/2006 7485A WA Unisex FutureGuard for Washington State effective 1/17/2006 6% Roll-up GMIB with Annual Reset, effective 12/3/2007 7524A WA 6% Roll-up GMIB with Annual Reset for Washington state, effective 12/3/2007 7nisex 6% Roll-up GMIB with Annual Reset for Washington state, effective 12/3/2007 6% Roll-up GMIB with Annual Reset & No Cap, effective10/6/2008 7 6% Roll-up GMIB with Annual Reset & No Cap, effective10/6/2008 for Washington state 7nisex 6% Roll-up GMIB with Annual Reset & No Cap, effective10/6/2008 for Washington state C) Optional Benefits Form Number*Policy Description 7346 03/03Premium Credit (4%) 7348 03/03Premium Credit (2%) 7352 03/03Premium Credit (3%) 7507Premium Credit (5%) 7360Earnings Protection 7380Reduced Administration Charge 7470Death Benefit Option (Highest Anniversary Value) 7512Death Benefit Option (Highest Anniversary Value) effective 1/16/2007 7475Death Benefit Option (5% Rollup) 7476Death Benefit Option (4% Rollup) 7478Death Benefit Option (Comb HAV and 5% Rollup) 7513Death Benefit Option (Comb HAV and 5% Rollup) effective 1/16/2007 7479Death Benefit Option (Comb HAV and 4% Rollup) 7557Death Benefit Option (5% Rollup) effective 10/6/2008 7559Death Benefit Option (6% Rollup) effective 10/6/2008 7556Death Benefit Option (HQV) effective 10/6/2008 7558Death Benefit Option (Comb HQV and 5% Rollup) effective 10/6/2008 7560Death Benefit Option (Comb HQV and 6% Rollup) effective 10/6/2008 7603Death Benefit Option (HQV) effective 10/6/2008 7604Death Benefit Option (5% Rollup) effective 10/6/2008 7605Death Benefit Option (Comb HQV and 5% Rollup) effective 10/6/2008 7606Death Benefit Option (6% Rollup) effective 10/6/2008 7607Death Benefit Option (Comb HQV and 6% Rollup) effective 10/6/2008 7595Death Benefit Option (HQV) effective 4/6/2009 7596Death Benefit Option (5% Rollup) effective 4/6/2009 7598Death Benefit Option (6% Rollup) effective 4/6/2009 7597Death Benefit Option (Comb HQV and 5% Rollup) effective 4/6/2009 7599Death Benefit Option (Comb HQV and 6% Rollup) effective 4/6/2009 7536Reduced Administration Charge endorsement effective 9/28/2009 Washington State Only 7481WADeath Benefit Option (3% Rollup) 7482WADeath Benefit Option (Comb HAV and 3% Rollup) 7515WADeath Benefit Option (Comb HAV and 3% Rollup) effective 1/16/2007 7556AWADeath Benefit Option (HQV) effective 10/6/2008 7564AWADeath Benefit Option (3%) effective 10/6/2008 7565AWADeath Benefit Option (Comb HQV and 3% Rollup) effective 10/6/2008 7603AWADeath Benefit Option (HQV) effective 10/6/2008 7610AWADeath Benefit Option (3% Rollup) effective 10/6/2008 7611AWADeath Benefit Option (Comb HQV and 3% Rollup) effective 10/6/2008 7595AWADeath Benefit Option (HQV) effective 4/6/2009 7600AWADeath Benefit Option (3% Rollup) effective 4/6/2009 7601AWADeath Benefit Option (Comb HQV and 3% Rollup) effective 4/6/2009 Perspective Advisors II · VA410 is an individual flexible premium variable and fixed annuity · VA410G is a group flexible premium variable and fixed annuity A) Separate Account Investment Division Option · This option allows the Owner to allocate Premiums and earnings to one or more Investment Divisions of the Separate Account. · Separate Account I is used for this Contract. · The Separate Account invests in shares of one of the corresponding Series of the underlying fund of the JNL Series Trust and JNL Variable Fund LLC.Share class is the 12b-1-share class. (see Schedule B-2). B) Guaranteed Minimum Income Benefits Form Number*Policy Description 7485FutureGuard 7485A WA FutureGuard for Washington State effective 1/17/2006 7485A WA Unisex FutureGuard for Washington State effective 1/17/2006 6% Roll-up GMIB with Annual Reset, effective 12/3/2007 7524A WA 6% Roll-up GMIB with Annual Reset for Washington state, effective 12/3/2007 7nisex 6% Roll-up GMIB with Annual Reset for Washington state, effective 12/3/2007 6% Roll-up GMIB with Annual Reset & No Cap, effective 10/6/2008 7551A WA 6% Roll-up GMIB with Annual Reset & No Cap, effective10/6/2008 for Washington state 7551A WA Unisex 6% Roll-up GMIB with Annual Reset & No Cap, effective10/6/2008 for Washington state C) Optional Benefits Form Number*Policy Description 7360Earnings Protection 7460Premium Credit (2%) 7470Death Benefit Option (Highest Anniversary Value) 7512Death Benefit Option (Highest Anniversary Value) effective 1/16/2007 7475Death Benefit Option (5% Rollup) 7476Death Benefit Option (4% Rollup) 7478Death Benefit Option (Comb HAV and 5% Rollup) 7513Death Benefit Option (Comb HAV and 5% Rollup) effective 1/16/2007 7479Death Benefit Option (Comb HAV and 4% Rollup) 7557Death Benefit Option (5% Rollup) effective 10/6/2008 7559Death Benefit Option (6% Rollup) effective 10/6/2008 7556Death Benefit Option (HQV) effective 10/6/2008 7558Death Benefit Option (Comb HQV and 5% Rollup) effective 10/6/2008 7560Death Benefit Option (Comb HQV and 6% Rollup) effective 10/6/2008 7603Death Benefit Option (HQV) effective 10/6/2008 7604Death Benefit Option (5% Rollup) effective 10/6/2008 7605Death Benefit Option (Comb HQV and 5% Rollup) effective 10/6/2008 7606Death Benefit Option (6% Rollup) effective 10/6/2008 7607Death Benefit Option (Comb HQV and 6% Rollup) effective 10/6/2008 7595Death Benefit Option (HQV) effective 4/6/2009 7596Death Benefit Option (5% Rollup) effective 4/6/2009 7598Death Benefit Option (6% Rollup) effective 4/6/2009 7597Death Benefit Option (Comb HQV and 5% Rollup) effective 4/6/2009 7599Death Benefit Option (Comb HQV and 6% Rollup) effective 4/6/2009 Washington State Only 7471WADeath Benefit Option (3% Rollup) effective 10/4/2004 7472WADeath Benefit Option (Comb HAV and 3% Rollup) effective 10/4/2004 7481WADeath Benefit Option (3% Rollup) effective 5/2/2005 7482WADeath Benefit Option (Comb HAV and 3% Rollup) effective 5/2/2005 7515WADeath Benefit Option (Comb HAV and 3% Rollup) effective 1/16/2007 7556AWADeath Benefit Option (HQV) effective 10/6/2008 7564AWADeath Benefit Option (3%) effective 10/6/2008 7565AWADeath Benefit Option (Comb HQV and 3% Rollup) effective 10/6/2008 7603AWADeath Benefit Option (HQV) effective 10/6/2008 7610AWADeath Benefit Option (3% Rollup) effective 10/6/2008 7611AWADeath Benefit Option (Comb HQV and 3% Rollup) effective 10/6/2008 7595AWADeath Benefit Option (HQV) effective 4/6/2009 7600AWADeath Benefit Option (3% Rollup) effective 4/6/2009 7601AWADeath Benefit Option (Comb HQV and 3% Rollup) effective 4/6/2009 Retirement Latitudes · VA310 is an individual flexible premium variable and fixed annuity · VA310G is a group flexible premium variable and fixed annuity A) Separate Account Investment Division Option · This option allows the Owner to allocate Premiums and earnings to one or more Investment Divisions of the Separate Account. · Separate Account I is used for this Contract. · The Separate Account invests in Class A shares of one of the corresponding Series of the underlying fund of the JNL Series Trust and JNL Variable Fund LLC (see Schedule B-2). B) Guaranteed Minimum Income Benefits Form Number*Policy Description 7485FutureGuard 7485A WA FutureGuard for Washington State effective 1/17/2006 7485A WA Unisex FutureGuard for Washington State effective 1/17/2006 6% Roll-up GMIB with Annual Reset, effective 12/3/2007 7524A WA 6% Roll-up GMIB with Annual Reset for Washington state, effective 12/3/2007 7nisex 6% Roll-up GMIB with Annual Reset for Washington state, effective 12/3/2007 6% Roll-up GMIB with Annual Reset & No Cap, effective10/6/2008 7551A WA 6% Roll-up GMIB with Annual Reset & No Cap, effective10/6/2008 for Washington state 7551A WA Unisex 6% Roll-up GMIB with Annual Reset & No Cap, effective10/6/2008 for Washington state C) Optional Benefits Form Number*Policy Description 7500Additional Free Withdrawal Option (20% of Premium) 7360Earnings Protection 7470Death Benefit Option (Highest Anniversary Value) 7512Death Benefit Option (Highest Anniversary Value) effective 1/16/2007 7475Death Benefit Option (5% Rollup) 7478Death Benefit Option (Comb HAV and 5% Rollup) 7513Death Benefit Option (Comb HAV and 5% Rollup) effective 1/16/2007 7557Death Benefit Option (5% Rollup) effective 10/6/2008 7559Death Benefit Option (6% Rollup) effective 10/6/2008 7556Death Benefit Option (HQV) effective 10/6/2008 7558Death Benefit Option (Comb HQV and 5% Rollup) effective 10/6/2008 7560Death Benefit Option (Comb HQV and 6% Rollup) effective 10/6/2008 7603Death Benefit Option (HQV) effective 10/6/2008 7604Death Benefit Option (5% Rollup) effective 10/6/2008 7605Death Benefit Option (Comb HQV and 5% Rollup) effective 10/6/2008 7606Death Benefit Option (6% Rollup) effective 10/6/2008 7607Death Benefit Option (Comb HQV and 6% Rollup) effective 10/6/2008 7595Death Benefit Option (HQV) effective 4/6/2009 7596Death Benefit Option (5% Rollup) effective 4/6/2009 7598Death Benefit Option (6% Rollup) effective 4/6/2009 7597Death Benefit Option (Comb HQV and 5% Rollup) effective 4/6/2009 7599Death Benefit Option (Comb HQV and 6% Rollup) effective 4/6/20097346 03/03Premium Credit (4%) 7507Premium Credit (5%), effective 1/16/2007 7380Reduced Administration Charge 7499Shorten Withdrawal Charge Period to 4 Years 7536Reduced Administration Charge endorsement effective 9/28/2009 Washington State Only 7481WADeath Benefit Option (3% Rollup) 7482WADeath Benefit Option (Comb HAV and 3% Rollup) 7515WADeath Benefit Option (Comb HAV and 3% Rollup) effective 1/16/2007 7556AWADeath Benefit Option (HQV) effective 10/6/2008 7564AWADeath Benefit Option (3%) effective 10/6/2008 7565AWADeath Benefit Option (Comb HQV and 3% Rollup) effective 10/6/2008 7603AWADeath Benefit Option (HQV) effective 10/6/2008 7610AWADeath Benefit Option (3% Rollup) effective 10/6/2008 7611AWADeath Benefit Option (Comb HQV and 3% Rollup) effective 10/6/2008 7595AWADeath Benefit Option (HQV) effective 4/6/2009 7600AWADeath Benefit Option (3% Rollup) effective 4/6/2009 7601AWADeath Benefit Option (Comb HQV and 3% Rollup) effective 4/6/2009 * Includes any state specific variation of the above-described forms as of the EFFECTIVE DATE and any subsequent state specific variation, if such subsequent state specific variation does not have any impact on the risk assumed by the REINSURER. The CEDING COMPANY shall notify the REINSURER of any state specific variation after the EFFECTIVE DATE which could have any impact on the risk assumed by the REINSURER and such variation shall be treated the same as a policy form change under Article IV, Section B, provided that the REINSURER shall not unreasonably refuse to approve such subsequent state specific variation. JNL ACE 2005 Treaty Schedule B-1 Amendment # 14 SCHEDULE B-2 Subaccounts Subject to this Reinsurance Agreement Fund Name Comment Product Availability JNL/AIM International Growth Fund Named changed from JNL/Putnam International Equity Fund effective 5/2/05 and from JNL/JPM International Equity Fund effective 12/3/2007 All JNL/AIM Large Cap Growth Fund All JNL/AIM Global Real Estate Fund New 5/2/05, Name changed from JNL/AIM Real Estate Fund effective 10/6/2008 All JNL/AIM Small Cap Growth Fund All JNL/Capital Guardian Global Balanced Fund Name changed from JNL/FMR Balanced Fund effective 4/30/2007 and from JNL/FI Balanced Fund effective 12/3/2007 All JNL/Capital Guardian Global Diversified Research Fund Name changed from JNL/Select Global Growth Fund effective 12/3/2007 All JNL/Capital Guardian International Small Cap Fund New 12/3/2007 All JNL/Capital Guardian U.S. Growth Equity Fund Name changed from JNL/Select Large Cap Growth Fund effective 12/3/2007 All JNL/Credit Suisse Commodity Securities Fund New 1/16/2007 – Name changed from JNL/Credit Suisse Global Natural Resources effective 9/28/2009 All JNL/Credit Suisse Long/Short New 1/16/2007 All JNL/Eagle Core Equity Fund All JNL/Eagle Small Cap Equity Fund All JNL/Franklin Templeton Founding Strategy New 1/16/2007 All JNL/Franklin Templeton Global Growth New 1/16/2007 All JNL/Franklin Templeton Income Fund New 5/1/2006 All JNL/Franklin Templeton Mutual Shares New 1/16/2007 All JNL/Franklin Templeton Small Cap Value Fund New 5/2/05 All JNL/Goldman Sachs Core Plus Bond Fund Name changed from JNL/Salomon Brothers Strategic Bond Fund effective 5/1/2006, from JNL/Western Strategic Bond Fund effective 1/16/2007, and from JNL/Western Asset Strategic Bond Fund effective 4/30/2007. All JNL/Goldman Sachs Emerging Markets Debt Fund New 10/6/2008 All JNL/Goldman Sachs Mid Cap Value Fund New 5/2/05 All JNL/T. Rowe Price Short Term Bond Fund New 5/1/2006 – Name changed from JNL/Goldman Sachs Duration Bond Fund effective 9/28/2009 All JNL Institutional Alt 20 New 4/6/2009 All but Retirement Latitudes JNL Institutional Alt 35 New 4/6/2009 All but Retirement Latitudes JNL Institutional Alt 50 New 4/6/2009 All but Retirement Latitudes JNL Institutional Alt 65 New 4/6/2009 All but Retirement Latitudes JNL/Ivy Asset Strategy New 9/28/2009 All but Retirement Latitudes JNL/JPMorgan International Value Fund All JNL/JPMorgan Mid-Cap Growth Fund Name changed from JNL/FMR Capital Growth Fund effective 5/1/2006, from JNL/FMR Mid-Cap Equity Fund effective 4/30/2007, and from JNL/FI Mid-Cap Equity Fund effective 12/3/2007.Also, JNL/Putnam Mid-Cap Growth Fund was merged with this fund effective 12/3/2007. All JNL/JPMorgan U.S. Government & Quality Bond Fund Name changed from JNL/Salomon Brothers U.S. Govt. & Quality Bond Fund effective 5/1/2006,from JNL/Western U.S. Govt. & Quality Bond Fund effective 1/16/2007, and from JNL/Western Asset U.S. Govt. & Quality Bond Fund effective 4/30/2007. All JNL/Lazard Emerging Markets Fund New 5/1/2006 All JNL/Lazard Mid Cap Equity Fund Name changed from JNL/Lazard Mid Cap Value Fund effective 3/31/2008 All JNL/M&G Global Basics Fund New 10/6/2008 All JNL/M&G Global Leaders Fund New 10/6/2008 All JNL/Mellon Capital Management 10 X 10 Fund New 4/30/2007. All but Retirement Latitudes JNL/Mellon Capital Management 25 Fund All JNL/Mellon Capital Management Bond Index Fund All JNL/Mellon Capital Management Communications Sector Fund All but Retirement Latitudes JNL/Mellon Capital Management Consumer Brands Sector Fund All but Retirement Latitudes JNL/Mellon Capital ManagementOil & Gas Sector Fund Name changed from JNL/Mellon Capital Management Energy Sector Fund effective 5/2/2005 All but Retirement Latitudes JNL/Mellon Capital Management European 30 Fund New 10/6/2008 All JNL/Mellon Capital Management Financial Sector Fund All but Retirement Latitudes JNL/Mellon Capital Management Global 15 Fund All JNL/Mellon Capital Management International Index Fund All JNL/Mellon Capital Management Index 5 Fund New 4/30/2007. All but Retirement Latitudes JNL/Mellon Capital Management JNL 5 Fund All JNL/Mellon Capital Management JNL Optimized 5 Fund New 5/1/2006 All JNL/Mellon Capital Management Healthcare Sector Fund Name changed from JNL/Mellon Capital Management Pharmaceutical/Healthcare Sector Fund effective 5/2/05 All but Retirement Latitudes JNL/Mellon Capital Management NYSE® International 25 Fund New 4/30/2007. All but Retirement Latitudes JNL/Mellon Capital Management Pacific Rim 30 Fund New 10/6/2008 All JNL/Mellon Capital Management S&P ® SMid 60 Fund New 4/30/2007. All but Retirement Latitudes JNL/Mellon Capital Management S&P ® 24 Fund New 5/1/2006 All JNL/Mellon Capital Management S&P 400 MidCap Index Fund All JNL/Mellon Capital Management S&P 500 Index Fund Effective 4/6/2009, the JNL/Mellon Capital Management Enhanced S&P 500 Stock Index fund was merged into this fund.Effective 9/28/2009, the JNL/PPM America Core Equity Fund was merged into this fund. All JNL/Mellon Capital Management Select Small-Cap Fund All JNL/Mellon Capital Management Small Cap Index Fund Effective 4/6/2009, the JNL/Lazard Small Cap Equity fund was merged into this fund. All JNL/Mellon Capital Management Technology Sector Fund All but Retirement Latitudes JNL/Mellon Capital Management Dow SM Dividend New 1/17/2006 All JNL/Mellon Capital Management The Dowsm 10 Fund Name changed effective 1/17/2006 All JNL/Mellon Capital Management The S&P® 10 Fund Name changed effective 1/17/2006 All JNL/Mellon Capital Management VIP Fund All JNL/Mellon Capital Management Nasdaq®25 Fund Name changed from JNL/Mellon Capital Management Nasdaq®15 Fund effective 12/3/2007 All JNL/Mellon Capital Management Value Line®30 Fund Name changed from JNL/Mellon Capital Management Value Line® 25 Fund effective 12/3/2007 All JNL/Mellon Capital Management Global Alpha Fund New 9/28/2009 All but Retirement Latitudes JNL/Oppenheimer Global Growth Fund All JNL/PAM Asia ex-Japan Fund New 3/31/2008 All JNL/PAM China-India Fund New 3/31/2008 All JNL/PIMCO Real Return New 1/16/2007 All JNL/PIMCO Total Return Bond Fund All JNL/ PPM America High Yield Bond Fund Name changed from JNL/Salomon Brothers High Yield Bond Fund effective 5/1/2006, from JNL/Western High Yield Bond Fund effective 1/16/2007, and from JNL/Western Asset High Yield Bond Fund effective 4/30/2007. All JNL/PPM America Mid-Cap Value Fund New 3/31/2008 All JNL/PPM America Small Cap Value Fund New 3/31/2008 All JNL/PPM America Value Equity Name changed from JNL/Putnam Value Equity Fund effective 1/16/2007 All(Exclusion of Retirement Latitudes was lifted eff 10/6/08) JNL/Red Rocks Listed Private Equity Fund New 10/6/2008 All JNL/S&P 4 Fund New 12/3/2007 All JNL/S&P Competitive Advantage Fund New 12/3/2007 All but Retirement Latitudes JNL/S&P Disciplined Moderate New 1/16/2007 All but Fifth Third JNL/S&P Disciplined Moderate Growth New 1/16/2007 All but Fifth Third JNL/S&P Disciplined Growth New 1/16/2007 All but Fifth Third JNL/S&P Dividend Income & Growth Fund New 12/3/2007 All but Retirement Latitudes JNL/S&P Intrinsic Value Fund New 12/3/2007 All but Retirement Latitudes JNL/S&P Managed Growth Fund Effective 9/28/2009, the JNL/S&P Retirement 2020 Fund and the JNL/S&P Retirement 2025 Fund were merged into this fund All JNL/S&P Managed Aggressive Growth Fund All JNL/S&P Managed Conservative Fund All JNL/S&P Managed Moderate Fund Effective 9/28/2009, the JNL/S&P Retirement Income Fund was merged into this fund. All JNL/S&P Managed Moderate Growth Fund Effective 9/28/2009, the JNL/S&P Retirement 2015 Fund was merged into this fund All JNL/S&P Total Yield Fund New 12/3/2007 All but Retirement Latitudes JNL/Select Balanced Fund All JNL/Select Money Market Fund All JNL/Select Value Fund All JNL/T. Rowe Price Established Growth Fund JNL/Alliance Capital Growth Fund was merged with this fund 5/2/05.JNL/Alger Growth Fund and JNL Oppenheimer Growth Fund were merged with this fund on 4/30/2007. All JNL/T. Rowe Price Mid-Cap Growth Fund All JNL/T. Rowe Price Value Fund All Fifth Third Balanced VIP Fund Fund no longer available for new investments effective 8/13/2007 and was liquidated effective 10/12/2007 Fifth Third Only Fifth Third Disciplined Value VIP Fund Fund no longer available for new investments effective 8/13/2007 and was liquidated effective 10/12/2007 Fifth Third Only Fifth Third Mid Cap VIP Fund Fund no longer available for new investments effective 8/13/2007 and was liquidated effective 10/12/2007 Fifth Third Only Fifth Third Quality Growth VIP Fund Fund no longer available for new investments effective 8/13/2007 and was liquidated effective 10/12/2007 Fifth Third Only JNL General Account Guaranteed Five Year Fixed All but Advisors II and Perspective A Series 12 Month DCA All 6 Month DCA All Guaranteed One Year Fixed All but Advisors II Guaranteed Seven Year Fixed All but Advisors II and Perspective A Series Guaranteed Three Year Fixed All but Advisors II and Perspective A Series JNL ACE 2005 Treaty Schedule B-2 Amendment14 SCHEDULE D QUARTERLY REINSURANCE PREMIUM RATE The QUARTERLY REINSURANCE PREMIUM RATE, subject to the terms and conditions of this Agreement, is shown in the table below for each GMIB TYPE.It applies to all CONTRACT TYPEs, and is guaranteed while the reinsurance coverage is in effect. GMIB TYPE Form Number Quarterly Rate If has not elected GMDB forms 7557, 7558, 7559, 7560, 7596, 7597, 7598, 7599, 7604, 7605, 7606, 7607: 7454, 7485, 7485A WA, 7485A WA Unisex.XXXX 7524, 7524A WA, 7524A WA Unisex .XXXX 7551, 7551A WA, 7551A WA Unisex .XXXX If has elected GMDB forms 7557, 7558, 7559, 7560, 7596, 7597, 7598, 7599, 7604, 7605, 7606, 7607: 7454, 7485, 7485A WA, 7485A WA Unisex .XXXX 7524, 7524A WA, 7524A WA Unisex .XXXX 7551, 7551A WA, 7551A WA Unisex .XXXX JNL ACE 2005 Treaty Schedule D Amendment # 14
